Citation Nr: 0632209	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-30 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a foot 
injury.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

Records show the veteran was scheduled for a September 2005 
Travel Board hearing.  But without explanation, he failed to 
appear for the proceeding, and he has not requested to have 
it rescheduled.  So the Board will proceed as if he withdrew 
his hearing request.  38 C.F.R. § 20.704(d) (2006).

This case was previously before the Board and was remanded to 
the RO in January 2006, via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


FINDING OF FACT

The medical evidence of record does not show the veteran has 
a foot disability.


CONCLUSION OF LAW

The veteran does not have a foot disability as a residual of 
a disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, 
the veteran was provided notice of the VCAA in January 2002, 
prior to the initial adjudication of his claim in the August 
2002 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the January 2002 letter 
informed the veteran: "We will get any VA medical records or 
other medical treatment records you tell us about.  You may 
also submit your own statements or statements from other 
people describing your physical or mental disability 
symptoms. . . . You can give us a medical opinion regarding a 
relationship from your own doctor."  This satisfies the 
regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
medical records and VA treatment records.  The veteran has 
not indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103 (2006).

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
there is no competent medical evidence of a foot disability 
currently.  In the absence of competent medical evidence of 
current disability, physical examination of the veteran is 
unnecessary because, even in the best case scenario, there is 
no present disability to causally relate to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).



In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current foot disability.  The veteran has been 
provided the opportunity to present evidence pertaining to 
current disability, to at least suggest he has this 
condition, and he has not done so.  Indeed, the critical need 
for this specific type of evidence was explicitly indicated 
in the Board's January 2006 remand.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from an injury or a disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).



Analysis

The veteran contends he has a foot disability as a result of 
an injury sustained during his military service.  

But as indicated, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence/aggravation of such 
disability; and (3) medical nexus.  See Hickson, supra.

Here, the medical evidence of record is completely devoid of 
any clinical finding or diagnosis pertaining to a foot 
condition.  VA medical records show treatment for various 
unrelated disabilities, but do not show any old foot injury.  
And despite a VCAA request from the RO, and specific mention 
of this in the Board's January 2006 remand, the veteran has 
not submitted any evidence pertaining to diagnosis and 
treatment of a foot disability.  Therefore, Hickson element 
(1) has not been satisfied. 

As alluded to, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In the absence of diagnosed foot 
disability, much less of a relationship between this 
purported disability and the veteran's service in the 
military, service connection may not be granted.  

To the extent the veteran, himself, is attempting to show the 
existence of the claimed foot disability, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as 
diagnosis and etiology is entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.


ORDER

The claim for service connection for residuals of a foot 
injury is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


